EXHIBIT 10.15

 

July 23, 2001                                         
                                        Hand Deliver

 

Anna Aguirre

 

Dear Anna:

 

Iomega is very pleased to offer you our Vice President, Human Resources &
Facilities position and look forward to you joining our team. We are excited
about our future and your contributions to our continued success. You will be
reporting directly to Werner Heid at our corporate Headquarters in San Diego.
Our offer includes an annual base salary of $190,000 paid on a bi-weekly basis.
We would like your employment to begin on July 23, 2001.

 

Your compensation package also includes:

 

  • Participation in the Iomega Incentive Bonus Program, with an annual
incentive target payment equal to 40% of your annual salary, subject to the
terms of the Bonus Program. 100% bonus pay-out (pro-rated from your date of
employment) is guaranteed for fiscal year 2001.

 

  • A comprehensive benefits package, including medical, dental, life and
disability coverage, a 401(k) plan, annual executive physical, paid time off and
educational assistance, subject to the terms and conditions of those plans.

 

  • An option to purchase 150,000 shares of Iomega stock with an exercise price
equal to the Fair Market Value on your start date; the Fair Market Value of the
stock is determined by the average of the high and low price on the day you
begin employment. These option shares will vest in four increments, 25% on your
first anniversary, 25% on your second anniversary, 25% on your third anniversary
and 25% on your fourth anniversary. These options are subject to the terms of a
stock option agreement, which contains non-competition and non-solicitation
provisions.

 

  • 3 weeks PTO based on our current PTO policy. (The vacation policy is being
re-defined and once it is approved, your vacation will be based on the new
policy. We will guarantee you the equivalent of three weeks vacation and one
week of convertible sick time.)

 

  • Participation in the Executive Life Insurance Program at two times your
annual base salary, subject to medical underwriting.

 

  • Participation in the Executive Long-Term Disability Program.

 

  • Participation in the Executive Tax Planning Services provided by Price
Waterhouse LLP.

 

  • Participation in the Iomega Non-qualified Deferred Compensation Plan.

 

  • Participation in a Change of Control agreement as approved by the Board of
Directors.



--------------------------------------------------------------------------------

  • If your employment is terminated or “constructively terminated” – other than
for “cause” – you will receive 6 months severance, provided you have signed a
separation agreement and full release. “Cause” means: a) A violation of law that
would materially injure Iomega or materially impact employee’s ability to
perform for Iomega, b) A material breach of non-solicitation, non-competition or
non-disclosure obligations owed by employee to Iomega, or c) The commission of a
act of fraud, embezzlement or crime involving moral turpitude. “Constructively
terminated” means: x) An adverse alteration in the nature and status of
employee’s job responsibilities or reporting structure, y) A material reduction
in employee’s annual base salary, bonus plan, or any other benefit, or c) the
relocation of employee’s primary work location more than 25 miles from San
Diego, California.

 

The start of your employment is contingent upon (a) your signature on this
letter, (b) your signature on the Agreement for Employee use of Corporate
Information, and (c) proof of your eligibility to work in the United States.

 

This offer for position constitutes an at-will relationship with Iomega. This
means that both you and Iomega share the right to server the employment
relationship at any time, for any reason or no reason, and with or without
notice.

 

To accept this offer, please sign and return before July 29, 2001. Please fax
this signed offer letter, Application, Employee/Applicant Authorization, and
Agreement for Employee Use of Corporate Information to our recruiting department
at (801) 332-3671. If you have any questions, please contact me at (801)
332-4678.

 

I look forward to you joining the Iomega team!

 

Sincerely,

 

/s/ Werner T. Heid

--------------------------------------------------------------------------------

Werner T. Heid

President and CEO

 

/s/ Anna Aguirre

--------------------------------------------------------------------------------

 

7/23/01

Signed and Accepted

 

Date

 

WH/cm, (req# 01-4686)

Enclosures

 

1. New Employee Packets